Citation Nr: 0705091	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-37 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to April 
2002.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In September 2006, the veteran provided testimony at a 
hearing before the undersigned Veterans Law Judge at the 
Columbia RO.  A transcript of the hearing is of record.

During the course of the appeal, the veteran was granted an 
increased rating of 10 percent for his low back disability in 
an August 2005 rating decision, effective May 1, 2002.  This 
has not satisfied the veteran's appeal.


FINDING OF FACT

The veteran's low back disability is manifested by limitation 
of motion that does not more nearly approximate moderate than 
slight; thoracolumbar spine flexion is greater than 60 
degrees and the combined range of motion of the thoracolumbar 
spine is greater than 120 degrees; neither muscle spasm nor 
guarding sufficient to result in an abnormal gait or abnormal 
spinal contour is present.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for a low back disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2003); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5237-5243 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in March 2006, subsequent to its initial adjudication 
of the claim.  Although this letter did not specifically 
inform the veteran that he should submit any pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and that he should submit such 
evidence or provide the originating agency with the 
information and any authorization necessary for the 
originating agency to obtain the evidence on his behalf.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.    

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim on a de novo basis in August 2005.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Factual Background

In June 2003, the veteran was granted service connected for a 
low back disability, effective May 1, 2002.  As noted above, 
in an August 2005 rating decision, the rating was increased 
from noncompensable to 10 percent, effective May 1, 2002.

In response to his claim for service connection, the veteran 
was provided a VA examination in May 2003.  He reported a 
history of low back pain since the late 1980s.  Careless 
heavy lifting, prolonged bending, and other strenuous 
activities could cause the onset of pain that could last for 
a few hours or as long as seven to ten days.  The pain was 
not associated with radiation, paresthesias, or weakness.  
Range of motion of the low back was measured with flexion to 
75 degrees, extension to 30 degrees, and lateral bending to 
35 degrees in each direction.  X-rays showed normal alignment 
of the lumbar spine with the disc spaces preserved.  There 
was no evidence of current or remote trauma.  The diagnosis 
was recurrent lumbosacral strain without signs or symptoms of 
radiation.

Also of record is a May 2004 letter from the veteran's 
private physician noting that the veteran experienced sharp 
pains in his back with frequent flare-ups of pain.  X-rays 
showed loss of lordosis consistent with muscle spasm and he 
was diagnosed with a lumbar strain and chronic back problems. 

The veteran was afforded another VA examination in September 
2004.  He again denied experiencing radiation of pain.  He 
did not use any assistive devices to help with ambulation or 
back support, but he did note that he had been placed on 
lifting restrictions at work for two weeks.  He reported 
treating his back pain with pain medication and muscle 
relaxers.  Upon physical examination, the veteran was noted 
to have normal curvature of the lumbar spine, and his spine 
and sacroiliac joints were nontender to palpation percussion.  
Range of motion measurements showed full forward flexion to 
90 degrees, extension to 20 degrees, right and left lateral 
flexion to 30 degrees, and right and left lateral rotation to 
45 degrees.  There was no diminution of range of motion upon 
repeated testing.  X-rays were negative for lumbar spine 
abnormalities.  The diagnosis was recurrent lumbosacral 
strain, negative for signs of radiculopathy.  The examiner 
concluded that it did not appear that the veteran's 
disability interfered with his employment capacity.  In an 
addendum, the examiner noted that there was no additional 
loss of motion due to pain, fatigue, weakness, or lack of 
endurance following repetitive use.

In March 2005, the veteran was provided another VA 
examination to determine the severity of his low back 
disability.  He described his flare-ups as highly variable, 
lasting anywhere from a few days to two weeks.  In the past 
year he experienced one episode of sharp pain lasting ten 
days during which he did not work.  The veteran stated that 
he is able to accomplish all required tasks at work without 
impairment, and he has no problems negotiating stairs.  He 
reported that flare-ups reduce his range of motion in his low 
back by approximately one third.  Upon physical examination, 
there were no palpable spasm, no tenderness, and no abnormal 
curvature.  The veteran had 90 degrees of flexion, 30 degrees 
of extension, 30 degrees of lateral bending in each 
direction, and 45 degrees of rotation in each direction.  
Range of motion was noted to be free without pain or other 
discomfort.  There was no additional limitation of motion due 
to pain, fatigue, weakness, or lack of endurance.  The 
examiner found that the veteran had a normal lumbar spine.  

In May 2005 the veteran as seen at the Orlando, Florida VA 
Medical Center (VAMC) with complaints of an exacerbation of 
his back pain lasting nine days.  The pain was non-radiating 
and noted to be aggravated by any movement of the back or 
legs.  He had difficulty standing upright and could not bend 
over.  Upon examination, the veteran had mild tenderness over 
the lumbar spine and paralumbar soft tissues.  X-rays showed 
no obvious acute fractures or dislocations.  Vertebral 
alignment was maintained and there was mild narrowing of the 
disc heights with minimal osteophytic spurring.  He was 
diagnosed with an acute exacerbation of chronic back pain and 
possible disc disease and treated with Prednisone and 
Tylenol.  

The veteran's most recent VA examination was conducted in 
July 2005.  His posture and gait were normal.  The veteran 
stated that his most recent flare-up of pain occurred in May 
2005, lasted from three to four weeks, and reduced his range 
of motion in his back by half.  Flexion was measured to 90 
degrees, extension to 20 degrees, lateral bending to 30 
degrees in each direction, and rotation to 45 degrees in each 
direction, without apparent pain.  There was no additional 
limitation of motion due to pain, fatigue, weakness, or lack 
of endurance following repetitive use.  The curvature of his 
spine was normal, and there was no palpable spasm.  The 
veteran stated that his current work was not impaired by his 
low back symptoms and he was able to accomplish all 
activities of daily life without impairment.  Current X-rays 
did not demonstrate bulging or herniated disks.  The 
narrowing of the disc heights suggested degenerative disc 
disease.  


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  

The Board notes that during the period of this claim, the 
criteria for evaluating disabilities of the spine were 
revised.  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate, and a 40 percent evaluation if it is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2006) are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Under the former criteria, lumbosacral strain warrants a 
noncompensable evaluation if there are slight subjective 
symptoms only.  A 10 percent evaluation is warranted if it is 
manifested by characteristic pain on motion.  With muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position, a 20 percent 
evaluation is warranted.  A 40 percent evaluation is 
warranted for severe lumbosacral strain with listing of the 
whole spine to the opposite side; positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2006).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

Notes following the diagnostic criteria indicate that for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (2006).


Analysis

It is clear from the medical evidence of record that forward 
flexion of the veteran's thoracolumbar spine is greater than 
60 degrees and the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees.  In this 
regard, the Board notes that the greatest limitation of 
forward flexion was measured at the veteran's first VA 
examination in May 2003 when forward flexion was limited to 
75 degrees.  That examination report does not include range 
of ration so it can not be used to determine the combined 
range of motion of the thoracolumbar spine.  The other VA 
examinations shows full or almost full range of motion.  
There was no additional limitation of motion due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
use during range of motion tests at all four of his VA 
examinations.  With respect to the veteran's flare-ups of 
pain, the Board notes that during treatment at the VAMC for 
an acute exacerbation of pain, his back was noted to manifest 
mild tenderness over the lumbar spine and the paralumbar soft 
tissues.  While the veteran was also noted to have difficulty 
standing upright, there is no evidence that flexion was 
limited to 60 degrees or less or that his combined range of 
motion of the thoracolumbar spine was limited to 120 degrees 
or less.

Although the veteran's private physician reported that in May 
2004 that an X-ray study disclosed loss of lordosis 
consistent with muscle spasm, he did not indicate that he 
observed any muscle spasm.  No muscle spasm was found on any 
of the VA examinations.  Moreover, when the veteran sought 
treatment for an exacerbation of back pain in May 2005, mild 
tenderness was noted but muscle spasm was not.  

In addition, the evidence does not establish that the veteran 
has been observed to have muscle spasms or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  While his private physician noted in May 2003 that 
X-rays indicated loss of lordosis consistent with muscle 
spasm, he did not indicate that he observed any muscle spasm.  
Moreover, no muscle spasm was found on any of the VA 
examinations.  In addition, his gait and spinal curvature 
were found to be normal on all of the examinations.  Even 
when he sought treatment for an exacerbation of back pain in 
May 2005, he was not found to have a muscle spasm.

Therefore, even when all pertinent disability factors are 
considered, it is clear that a disability rating in excess of 
10 percent is not warranted under the current rating 
criteria.  

With respect to the former rating criteria, in the Board's 
opinion, the medical evidence of record establishes that the 
low back disability is productive of limitation of motion 
that more nearly approximates slight than moderate.  In 
addition, as noted above, there has been no medical evidence 
of muscle spasm during physical examinations, nor has loss of 
lateral spine motion in a standing position been observed.   
Therefore, for the period of this claim prior to September 
26, 2003, the disability does not warrant more than a 10 
percent evaluation under Diagnostic Code 5292 or 5295.  

The Board has considered whether there is any other schedular 
basis for granting an evaluation in excess of 10 percent, but 
has found none.  In particular, the Board notes that the 
veteran has not been diagnosed with intervertebral disc 
syndrome and that the neurological findings on all of the VA 
examinations have been normal.  Therefore, the criteria for 
evaluating intervertebral disc syndrome or neuropathy are not 
applicable to this claim.  The Board has also considered the 
doctrine of reasonable doubt but has determined that it is 
not applicable to this claim because the preponderance of the 
evidence is against the claim.

Finally, the Board has considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for this disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria. While the veteran 
testified at his hearing before the Board that his disability 
interferes with his employment, the objective medical 
findings show that the manifestations of the disability are 
consistent with the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by a 10 
percent evaluation.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
a low back disability is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


